DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2022 has been entered.
 
Claims 24-32, 34-38, 40-45, 56 and 58 have been canceled. Claims 47, 52, 53, 55 and 57 have been amended.   Claims 59-76 have been added.  Claims 47, 52, 53, 55, 57 and 59-76 are pending and under consideration.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 67 and 69-75 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement are rejected for prior reasons of record.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

	Claims 69-75 encompass the treatment of a subject with any type of cancer by admisntration of a cancer stem cell lysate obtained from spheroid culture of any type of cancer.    Claims 71 and 75 name the various types of tumor cell lines from which the CSC lysate is derived, but does not fix the type of tumor being treated in the subject.  Claim  67 is drawn to an immunogenic composition of claim 52, wherein the CSCs are obtained from cultures of previously established tumor cell lines where the tumor cell lines are from the same or a different tumor type relative to the tumor to be treated in a subject.  Thus, this claim encompassed the treatment of a different tumor type from that used to generate the immunogenic lysate.  The specification teaches that administration of a lysate of CSCs derived from spheroids of 4T1 breast cancer grown under stem-cell conditions evoked an antibody that bond to a 250kDa antigen in PyMT breast cancer cells (page 51, third full paragraph to page 52, line 2).  The specification concludes that the cancer stem cell vaccines of the invention induce a unique immune response against the second protein of 250KD that appears to be expressed by tumor cells cultured under stem cell conditions, wherein the tumor cells are unrelated to the tumor cells from which the vaccine was prepared. Thus, the broadest reasonable interpretation of claims 69-75 include the administration of any cancer stem cell lysate within the scope of claim 52 to treat any cancer type in claim 69.  It is noted that both of the 4T1 and PyMT cell lines are breast epithelial cancers.  Given only the demonstration that administration of a stem cell lysate from a particular breast cancer cell line evokes an antibody response to a 250KD antigen in a second breast cancer cell line does not provide a reasonable expectation that administration of a cancer stem cell lysate from a breast cancer cell lysate would evoke an antibody that bound to a 250KD antigen CSC lysate from a tumor of a different type such as an osteosarcoma or a melanoma.    Further, section 2164.03 of the M.P.E.P. states
The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The "amount of guidance or direction" refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004).
In the instant case, there is no prior knowledge in the art of the presence or significance of the 250kD antigen in generic cancer stem cells, or the importance of generating an antibody or cellular immune response that recognizes the 250KD antigen for the immunotherapy of cancer.  Thus, one of skill in the art would be subject to undue experimentation with no reasonable expectation of success in order to practice the broadly claimed method.  Amendment of claim 69 to specify that the CSCs are derived from tumor cells of the same type to be treated in the subject would overcome this rejection.

All other rejections and/or objections as set forth or maintained in the prior Office action are withdrawn. 

Allowable Subject Matter
Claims 47, 52, 53, 55, 57, 59-66, 68 and 76 are allowed.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643